Petition for Permission to Appeal Denied, Appeal Dismissed, and
Memorandum Opinion filed March 5, 2019.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00081-CV


     LENNIE JACKSON, INDIVIDUALLY AND DERIVATIVE OF BL
                  ENTERPRISE LLC, Appellant

                                         V.

                        PATTEN LAW FIRM, Appellee

                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-34839


                          MEMORANDUM OPINION

      Before this court is a petition for permission to appeal from an order signed
October 18, 2018, denying a motion to disqualify opposing counsel. See Tex. Civ.
Prac. & Rem. Code § 51.014(d); Tex. R. App. P. § 28.3. An order denying a
motion to disqualify counsel from representation is an interlocutory order for
which there is no statutory exception allowing for an appeal. See Tex. Civ. Prac. &
Rem. Code § 51.014(a).

      A permissive appeal is allowed where a trial court, by written order, permits
an appeal from an order that is not otherwise appealable if:

      (1) the order to be appealed involves a controlling question of law as to
         which there is a substantial ground for difference of opinion; and

      (2) an immediate appeal from the order may materially advance the ultimate
         termination of the litigation.

Tex. Civ. Prac. Rem. Code. § 51.014(d).

      The Texas Rules of Appellate Procedure and the Texas Rules of Civil
Procedure also allow for permissive appeals where the trial court grants permission
to appeal an interlocutory order that otherwise would not be appealable. Tex. R.
App. P. 28.3(3) (providing, “[w]hen a trial court has permitted an appeal from an
interlocutory order that would not otherwise be appealable, a party seeking to
appeal must petition the court of appeals for permission to appeal.”); Tex. R. Civ.
P. 168 (providing, “[on a party’s motion or in its own initiative, a trial court may
permit an appeal from an interlocutory order that is not otherwise appealable, as
provided by statute. Permission must be stated in the order to be appealed.”).

      In this case, the trial court’s order denying appellant’s motion to disqualify
opposing counsel contains no language regarding appeal. The trial court’s
permission must be stated in a written order. Hebert v. JJT Const., 438 S.W.3d
139, 142 (Tex. App.—Houston [14th Dist.] 2014, no pet.). Because appellant has
not shown that the trial court granted him permission to appeal, there is no basis
for appeal and we deny appellant’s petition for permission to appeal.

                                          2
      Accordingly, the appeal is ordered dismissed.

                                       PER CURIAM



Panel consists of Chief Justice Frost, and Justices Jewell and Bourliot.




                                          3